


117 HR 313 IH: Targeted Federal Funding to Invest in Communities Act
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 313
IN THE HOUSE OF REPRESENTATIVES

January 13, 2021
Mr. Richmond introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To provide increased funding for States and communities in need, and for other purposes.


1.Short titleThis Act may be cited as the Targeted Federal Funding to Invest in Communities Act. 2.PurposeThe purpose of this Act is to support State and local governments in providing resources so all residents, especially those in historically underserved communities, live healthy, equitable, and fulfilling lives by—
(1)providing funding for programs that improve the quality of life for all residents; (2)investing in communities to provide prosperity and economic security for all people; and
(3)ensuring that funding is directed at counteracting systemic injustices and historic disinvestment. 3.DefinitionsIn this Act:
(1)Eligible stateThe term eligible State means any State in the bottom 10 of all 50 States, excluding the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa, in a combined ranking of average life expectancy, infant mortality rate, poverty rate, and percentage of State population with a college degree. The average life expectancy shall be determined based on the most recent year for which data are available from the Centers for Disease Control and Prevention National Center for Health Statistics. The infant mortality rate shall be determined based on data from the Centers for Disease Control National Center for Health Statistics for the most recent year for which the data are available. The poverty rate shall be determined based on the most recent year for which data are available from the Bureau of the Census. The percentage of State population with a college degree shall be determined based on the most recent year for which data are available from the Bureau of the Census. (2)Persistent poverty countyThe term persistent poverty county means any county with a poverty rate of not less than 20 percent, as determined in each of the 1990 and 2000 decennial censuses, and in the Small Area Income and Poverty Estimates of the Bureau of the Census for the most recent year for which the estimates are available.
(3)SecretaryThe term Secretary means the Secretary of the Treasury. 4.New race to the top fund (a)Authorization of appropriations (1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are authorized to be appropriated for making payments to eligible States, Tribal governments, and units of local government under this section, $20,000,000,000 for each of fiscal years 2021 through 2026.
(2)Reservation of fundsOf the amount appropriated under paragraph (1), the Secretary shall reserve— (A)$2,000,000,000 of such amount for making payments to the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa;
(B)$3,000,000,000 of such amount for making payments to Tribal governments; and (C)$5,000,000,000 of such amount for making payment to persistent poverty counties within eligible States.
(b)Authority To make payments
(1)In generalSubject to paragraph (2), not later than 90 days after the date of enactment of this section, and annually thereafter, the Secretary shall pay each eligible State, tribal and territorial government, and each unit of local government that meets the condition described in paragraph (2), the amount determined for the State, Tribal government, or unit of local government, for fiscal year 2021 through 2026 under subsection (c). (2)Direct payments to units of local governmentIf a unit of local government of a State submits the certification required by subsection (e) for purposes of receiving a direct payment from the Secretary under the authority of this paragraph, the Secretary shall reduce the amount allocated in (a)(2)(C) by the relative unit of local government population proportion amount described in subsection (c)(5) and pay such amount directly to such unit of local government.
(c)Payment amounts
(1)In generalSubject to paragraph (2), the amount paid under this section for each of fiscal years 2021 through 2026 to a State that is 1 of the 10 eligible States shall be the amount equal to the relative population proportion amount determined for the State under paragraph (3) for such fiscal year. (2)Minimum payment (A)In generalNo State that is 1 of the States receiving payment shall receive a payment under this section for any fiscal year that is less than $1,000,000,000.
(B)Pro rata adjustmentsThe Secretary shall adjust on a pro rata basis the amount of the payments for each of the eligible States determined under this subsection without regard to this subparagraph to the extent necessary to comply with the requirements of subparagraph (A). (3)Relative population proportion amountFor purposes of paragraph (1), the relative population proportion amount determined under this paragraph for a State for fiscal years 2021 through 2026 is the product of—
(A)the amount appropriated under paragraph (1) of subsection (a) that remains after the application of paragraph (2) of that subsection; and (B)the relative State population proportion (as defined in paragraph (4)).
(4)Relative state population proportion definedFor purposes of paragraph (3)(B), the term relative State population proportion means, with respect to a State, the quotient of— (A)the population of the State; and
(B)the total population of all eligible States (excluding the District of Columbia and territories specified in subsection (a)(2)(A)). (5)Relative unit of local government population proportion amountFor purposes of subsection (b)(2), the term relative unit of local government population proportion amount means, with respect to a unit of local government of a persistent poverty county, the amount equal to the quotient of—
(A)the population of the unit of local government; and (B)the total population of all persistent poverty counties in the eligible States.
(6)District of columbia and territoriesThe amount paid under this section for fiscal year 2020 to a State that is the District of Columbia or a territory specified in subsection (a)(2)(A) shall be the amount equal to the product of— (A)the amount set aside under subsection (a)(2)(A) for such fiscal year; and
(B)each such District’s and territory’s share of the combined total population of the District of Columbia and all such territories, as determined by the Secretary. (7)Tribal governmentsFrom the amount set aside under subsection (a)(2)(B) for fiscal years 2021 through 2026, the amount paid under this section for each fiscal year to a Tribal government shall be the amount the Secretary shall determine, in consultation with the Secretary of the Interior and Indian Tribes, that is based on increased expenditures of each such Tribal government (or a tribally owned entity of such Tribal government) relative to aggregate expenditures in fiscal year 2019 by the Tribal government (or tribally owned entity) and determined in such manner as the Secretary determines appropriate to ensure that all amounts available under subsection (a)(2)(B) for fiscal years 2021 through 2026 are distributed to Tribal governments.
(8)DataFor purposes of this subsection, the population of States and units of local governments shall be determined based on the most recent year for which data are available from the Bureau of the Census. (d)Use of fundsA State, Tribal government, and unit of local government shall use the funds provided under a payment made under this section to cover only those costs of the State, Tribal government, or unit of local government that—
(1)are necessary expenditures to create or expand activity or programs consistent with the purposes of this Act that will improve measurable outcomes for health, education, and quality of life for residents; (2)were not accounted for in the budget most recently approved as of the date of enactment of this section for the State or government; and
(3)were incurred during the period that begins on the date of enactment of this section, and ends five years from the date of enactment of this section. (e)CertificationIn order to receive a payment under this section, a unit of local government shall provide the Secretary with a certification signed by the Chief Executive for the unit of local government that the local government’s proposed uses of the funds are consistent with subsection (d) and the unit of government is located in a persistent poverty county.
(f)Inspector general oversight; recoupment
(1)Oversight authorityThe Inspector General of the Department of the Treasury shall conduct monitoring and oversight of the receipt, disbursement, and use of funds made available under this section.  